Citation Nr: 9911258	
Decision Date: 04/27/99    Archive Date: 05/06/99

DOCKET NO.  97-20 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for carcinoma of the 
lung, including as a result of exposure to Agent Orange, or 
as secondary to service-connected pulmonary tuberculosis.

2.  Entitlement to an increased evaluation for service-
connected pulmonary tuberculosis, with residuals, right 
thoracotomy and chronic bronchitis, currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased evaluation for service-
connected lumbar strain, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an increased (compensable) evaluation for 
service-connected duodenal ulcer.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active military service from July 1956 to 
July 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The Board notes that by rating decision in December 1997, the 
RO also denied claims of entitlement to service connection 
for chronic pathology of knees and for depression.  A notice 
of disagreement was received in December 1997, and a 
statement of the case was issued in January 1998.  However, 
the record does not show that the appeal was completed with a 
substantive appeal.  Accordingly, the disability of the knees 
and depression issues are not in appellate status.  38 
U.S.C.A. § 7105(a) (West 1991).   

The issue of entitlement to service connection for carcinoma 
of the lung is addressed in the remand appended to this 
decision. 



FINDINGS OF FACT

1.  The veteran's service-connected pulmonary tuberculosis, 
with residuals, right thoracotomy and chronic bronchitis, is 
not productive of emphysema, dyspnea on exertion, or 
impairment in health, and there is no evidence of recurrence 
of active tuberculosis; pulmonary function tests prior to 
diagnosis of carcinoma of the lung showed FEV-1 readings of 
80 percent predicted and 88 percent predicted, and FEV-1/FVC 
readings of 71 percent and 74 percent. 

2.  The veteran's service-connected lumbar strain is 
manifested by subjective complaints of chronic back pain, 
evidence of pain on motion, loss of paraspinal muscle mass, 
some loss of lumbar lordosis, and abnormalities on radiologic 
examination, and by slight decrease in range of motion, but 
there is no evidence of muscle spasm or abnormal mobility on 
forced motion.

3.  The veteran's service-connected duodenal ulcer is not 
productive of any gastrointestinal or ulcer symptoms.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 10 percent for pulmonary tuberculosis, with residuals, 
right thoracotomy and chronic bronchitis, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.97, Diagnostic Codes 6723, 6731, 6600 (1998).

2.  The criteria for entitlement to a 20 percent evaluation 
(but no higher) for chronic lumbar strain have been met.  38 
U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5295 (1998).

3.  The criteria for entitlement to a compensable evaluation 
for duodenal ulcer have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 
7305 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that each of his service-connected 
disabilities has become more severely disabling than the 
current evaluations reflect.  When a veteran is seeking an 
increased rating for a disability for which service 
connection has already been granted, such assertion of an 
increase in severity is sufficient in itself to render the 
increased rating claim well-grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  After reviewing the 
claims file, the Board finds that the duty to assist the 
veteran in connection with his claims has been met.  38 
U.S.C.A. § 5107(a) (West 1991).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). 

1.  Pulmonary Tuberculosis.

By a rating decision issued in December 1976, service 
connection for pulmonary tuberculosis, inactive, minimal, 
with residuals, right thoracotomy and chronic bronchitis was 
granted, and a noncompensable evaluation was assigned, 
effective August 1976.

Military facility clinical records of pulmonary function 
testing (PFT) conducted in April 1993 disclose forced 
expiratory volume in one second (FEV-1) at 80 percent of the 
predicted level, and a ratio of FEV-1 to forced vital 
capacity (FEV-1/FVC) at 74 percent.  

Military facility clinical records dated in June 1995 reflect 
that the FEV-1 was 88 percent of the predicted level, and the 
FEV-1/FVC ratio was 71 percent.  Radiologic examination 
conducted in August 1995, following military facility 
hospitalization for pneumonia, disclosed near-complete 
resolution of right upper lobe pneumonia with minimal 
residual scarring or atelectasis.  

On VA examination conducted in December 1996, the veteran 
provided a history of tuberculosis in service, diagnosed by 
thoracotomy, with treatment with medications for two years.  
The disease became inactive, and there was no recurrence.  
The veteran had a thoracotomy in October 1996, at which time 
multicentric adenocarcinoma was diagnosed; the veteran 
subsequently underwent lobectomy of the right upper lobe.  
The veteran complained of residual pain from the October 1996 
surgical procedures.  There were no breath sounds in the 
axillary area on the right.  There were distant breath sounds 
posteriorly and anteriorly and in the apex of the right lung.  
There were no wheezes, rales, or rhonchi.  Pulmonary function 
testing disclosed decreased FEV1, at 54 percent of 
predicated, FEV1/FVC ratio of 74 percent, decreased total 
lung capacity, and diffusing capacity (DLCO) reduced to 51 
percent of predicted.  A severe obstructive ventilatory 
defect was reported.  The examiner opined that structural 
damage to the lungs from inactive PTB was insignificant prior 
to the recent diagnosis and treatment of lung cancer.

Inactive pulmonary tuberculosis is rated under that part of 
the schedule pertaining to the respiratory system.  See 38 
C.F.R. § 4.97.  Rating decisions reflect that the veteran's 
lung disability due to PTB, inactive, with residuals of 
thoracotomy and bronchitis, is evaluated under 38 C.F.R. 
§ 4.97, Diagnostic Codes 6723 and 6600.  However, the Board 
notes that the regulation specifies that Diagnostic Code 6723 
applies only to TB for which a rating was in effect on or 
before August 19, 1968.  The veteran's PTB was not diagnosed 
in service until 1971.  Therefore, the appropriate diagnostic 
code for evaluation of the veteran's claim is Diagnostic Code 
6731, which provides the criteria for evaluation of inactive 
PTB initially evaluated after August 19, 1968.  However, 
since the RO has applied Diagnostic Code 6723, the Board will 
consider both diagnostic codes to determine if either 
provides a more favorable evaluation for the veteran.  

The veteran's lung disability is also evaluated under 
Diagnostic Code 6600, the criteria for evaluation of 
bronchitis, and the Board will consider that diagnostic code 
as well.  The Board notes that, prior to receipt of the 
veteran's claim for an increased evaluation on October 31, 
1996, VA amended the rating criteria for respiratory 
disorders, effective October 7, 1996.  See 61 Fed. Reg. 
46,720 (1996).  Thus, only the amended, current, criteria are 
applicable to the veteran's claim.  

The general rating formula for inactive pulmonary 
tuberculosis, where entitlement was established prior to 
August 19, 1968, provides a 100 percent evaluation for two 
years after date of inactivity, following active 
tuberculosis, which was clinically identified during service 
or subsequently, and, thereafter for four years to six years 
after date of inactivity, a 50 percent evaluation, which is 
then reduced to 30 percent for five years, or to eleven years 
after date of inactivity.  Thereafter, a 20 percent 
evaluation is applicable following moderately advanced 
lesions, provided there is continued disability, emphysema, 
dyspnea on exertion, impairment of health, etc.  Otherwise, a 
noncompensable evaluation is warranted for inactive PTB.  
Since there is no medical evidence that the veteran had 
moderately advanced lesions, or continued disability due to 
inactive pulmonary tuberculosis, a noncompensable evaluation 
would be assigned under Diagnostic Code 6723, if that code 
were applicable.  

Diagnostic Code 6731 provides that chronic, inactive 
pulmonary tuberculosis will be rated depending on the 
specific findings, with residuals rated as interstitial lung 
disease, restrictive lung disease, or, when obstructive lung 
disease is the major residual, as chronic bronchitis.  In 
this case, the veteran is evaluated under Diagnostic Code 
6600, which provides the criteria for evaluating bronchitis.

Under the criteria applicable to this claim for evaluation of 
bronchitis, under Diagnostic Code 6600, a 10 percent 
evaluation requires FEV-1 of 71 to 80 percent predicted or 
FEV1/FVC ratio of 71 to 80 percent; or DLCO (SB) 66- to 80-
percent predicted.  A 30 percent rating is assigned for an 
FEV-1 of 56 to 70 percent predicted or an FEV1/FVC of 56 to 
70 percent; or DLCO (SB) 56- to 65-percent predicted.  38 
C.F.R. § 4.97, Diagnostic Code 6600 (1998).  

In this case, the veteran's PFT examinations in 1993 and 1995 
disclosed FEV-1 and FEV1/FVC ratios contemplated by the 
criteria for a 10 percent evaluation.  In contrast, the 
December 1996 VA PFT examination results were within the 
ranges contemplated by the criteria for evaluations in excess 
of 10 percent.  However, the results of the December 1996 PFT 
examination included the residuals of a thoracotomy and lung 
resection to remove an adenocarcinoma of the lung.  The 
veteran himself, in his June 1997 substantive appeal to the 
Board, acknowledged that evaluation of disability for PTB 
should be based on the lung problems that he had prior to 
diagnosis of lung cancer.  Moreover, the VA examiner 
specifically opined that the residuals of inactive PTB were 
"insignificant" prior to the surgical treatment of the lung 
cancer.  The Board further notes that this opinion is 
entirely consistent with the clinical findings and treatment 
notes of record, which reflect minimal changes on PFT 
examinations and infrequent treatment of lung complaints for 
many years prior to 1996.  

The Board therefore finds that it is appropriate to evaluate 
the veteran's disability due to PTB, inactive, on the basis 
of the 1993 and 1995 PFT examination results.  Those results 
do not warrant an evaluation in excess of the current 10 
percent evaluation, as the PFT examination results do not 
show FEV-1 or FEV-1/FVC values sufficient to support a higher 
rating. 

In the veteran's case, the medical evidence shows that his 
pulmonary tuberculosis is inactive and has been for many 
years.  Although he maintains that this disability is 
increasing in severity, the medical evidence reflects that 
the residuals of PTB were stable.  The medical evidence does 
reflect that the veteran had chronic obstructive pulmonary 
disease and bronchitis.  The veteran's residuals of PTB have 
been evaluated on the basis of all pulmonary disability 
present on PFT examinations conducted prior to diagnosis of 
lung cancer, regardless of etiology.  In the absence of 
medical findings that the tuberculosis is active, or that the 
veteran had moderately advanced lesions at some time 
accompanied by emphysema or dyspnea on exertion, an increased 
evaluation in excess of 10 percent is not warranted.  There 
is no other potentially applicable diagnostic code pursuant 
to which an evaluation in excess of 10 percent for residuals 
of PTB, inactive, with thoracotomy and bronchitis, may be 
assigned.  See 38 C.F.R. § 4.97.

In reaching this determination, the Board has considered the 
reasonable doubt provisions of 38 U.S.C.A. § 5107(b).  
However, the Board finds that the evidence is not in 
equipoise to support an evaluation in excess of 10 percent 
for the residuals of PTB, inactive.  

2.  Lumbar Strain.

By a rating decision issued in December 1976, service 
connection for chronic lumbar strain was granted, and a 10 
percent evaluation was assigned, effective in August 1976.

Post-service military facility inpatient and outpatient 
clinical records dating from March 1982 through October 1996 
reflect occasional treatment of back pain and assignment of 
diagnoses of chronic back pain, lumbar strain, or mechanical 
back pain.

The claims file reflects that the veteran has received a 
clothing allowance based on use of a back brace for his 
chronic lumbar pain.

VA examination conducted in December 1996 disclosed that the 
veteran sustained a back injury in service, with reinjury in 
1974.  He reported low back pain from that time to the 
present.  He also reported that his right leg "gives out" 
if he steps and turns on it.  There was tenderness over the 
low lumbar area.  There was some loss of lumbar lordosis.  
The right leg muscles were larger than left.  There was 
decreased muscle mass in the paraspinal muscles.  Forward 
flexion was to 82 degrees, extension to 15 degrees, right 
lateral flexion to 19 degrees, left lateral flexion to 21 
degrees, right rotation to 48 degrees and left rotation to 47 
degrees.  There was pain with straight leg raising.  There 
was decreased strength in the left leg against gravity.  Deep 
tendon reflexes were 2+ and symmetrical.  The veteran was 
reported to have a normal tandem gait.  Radiologic 
examination of the lumbosacral spine disclosed sclerosis of 
the upper lumbar spine, narrowing of the disc space at L2-L3 
and some narrowing at L4-L5 and L3-L4 posteriorly, with large 
osteophytes at L1 and L2, retrolisthesis of L3 over L-4, 
suggestive of old healed trauma to L2-L3 region.  The 
examiner assigned diagnoses of chronic lumbar strain with 
decreased strength in the left leg, and degenerative disease 
of the lumbar spine, with radiologic evidence of old healed 
trauma at L-2 to L-3.  

The veteran's back disability is currently evaluated as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5295, which provides the criteria for evaluation of 
lumbosacral strain.  A 10 percent rating for lumbosacral 
strain is for application where there is characteristic pain 
on motion.  A 20 percent evaluation is for application where 
there is muscle spasm on extreme forward bending, loss of 
lateral spine motion unilateral, in standing position.  An 
evaluation of 40 percent is provided where there is severe 
strain, with listing of whole spine to opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  

In the present case, the current 10 percent rating 
contemplates the veteran's characteristic pain on motion.  
There is no medical evidence showing any muscle spasm, and 
there does not appear to be unilateral loss of later spine 
motion.  However, clinical examination does show some 
limitation of motion, and the Board believes it significant 
that there was some clinical evidence of pain as well as some 
decreased strength in the left leg.  After considering the 
veteran's complaints of pain, the Board believes it 
reasonable to assume that he may suffer some additional 
functional loss due to such pain as well as due to weakness, 
fatigue, and incoordination. See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet.App. 202 (1995).  The Board 
therefore finds that, with consideration of the veteran's 
objective evidence of pain, the veteran's lumbar strain more 
nearly approximates the criteria for a 20 percent disability.  
38 C.F.R. § 4.7.

However, the criteria for the next higher rating of 40 
percent under Diagnostic code 5295 have not been met. T here 
is no marked limitation of forward bending or listing of the 
whole spine to the opposite side.  While there is loss of 
lateral motion with osteo-arthritic changes and some 
narrowing of join space, there is no evidence of abnormal 
mobility on forced motion.   

The Board has considered whether an evaluation in excess of 
20 percent is warranted under other applicable diagnostic 
codes or regulations.  Under Diagnostic Code 5292, slight 
limitation of motion of the lumbar spine warrants a 10 
percent evaluation.  Moderate limitation warrants a 20 
percent evaluation; severe limitation warrants a 40 
evaluation.  In this case, the Board finds the demonstrated 
limitation of motion to be no more than moderate at worst, 
and an evaluation in excess of 20 percent is therefore not 
warranted under Diagnostic Code 5292.  

The record does not show that the veteran suffers from 
intervertebral disc syndrome, and service connection has not 
been established for such disorder.  At any rate, even if the 
Board were to apply the criteria of Diagnostic Code 5293, 
there is no evidence of severe disability with recurring 
attacks, with intermittent relief so as to warrant a rating 
in excess of 20 percent under this Code. 

In reaching this decision, the Board has considered the 
history of the veteran's disability, as well as the current 
clinical manifestations and the effect this disability may 
have on the earning capacity of the veteran.  See 38 C.F.R. 
§§ 4.1, 4.2.  In addition, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the veteran.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991).  In this regard, the Board finds that 
there has been no assertion or showing by the veteran that 
his low back disability alone has resulted in marked 
interference with his employment or necessitated frequent 
periods of hospitalization.  In the absence of such factors, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

Finally, there is not such a state of equipoise of the 
positive evidence and the negative evidence to otherwise 
allow an evaluation in excess of 20 percent for service-
connected chronic lumbar strain.  38 U.S.C.A. § 5107(b). 

3.  Duodenal Ulcer.

By a rating decision issued in December 1976, service 
connection for duodenal ulcer disease was granted, and a 
noncompensable evaluation was assigned, effective August 
1976.

Post-service military facility inpatient and outpatient 
medical records dating from March 1982 to October 1996 
reflect complaints of epigastric pain in August 1986.  
Endoscopy was normal, and the epigastric pain resolved.  The 
records are silent as to any post-service diagnosis or 
treatment of duodenal ulcer disease. 

On VA examination conducted in December 1996, the veteran 
reported a history of having ulcers in service in 1973.  He 
reported no problems since.  Recent constipation secondary to 
pain medication was noted.  There was no history of nausea, 
vomiting, diarrhea, or hemorrhoids.  The abdomen was soft.  
Bowel sounds were normal.  There was no enlargement of the 
liver or spleen.  No diagnosis of any gastrointestinal tract 
disorder was assigned. 

The veteran's service-connected duodenal ulcer is rated under 
the provisions of 38 C.F.R. § 4.114, Diagnostic Code 7305.  A 
10 percent evaluation is warranted for duodenal ulcer where 
the disability is mild, with recurring symptoms once or twice 
yearly; a 20 percent evaluation is warranted where symptoms 
are moderate, with recurring episodes of severe symptoms two 
or three times a year averaging 10 days in duration, or with 
continuous moderate manifestations.  However, the veteran has 
not complained of subjective symptoms of ulcer disease, nor 
were there any medical findings of current symptoms of ulcer 
disease on recent VA examination.  The Board finds it 
particularly significant that there is no medical evidence of 
any post-service medical treatment of ulcer disease.  The 
Board therefore finds that a compensable evaluation for 
duodenal ulcer disease is not warranted.  

In reaching these determinations, the Board has considered 
the reasonable doubt provisions of 38 U.S.C.A. § 5107(b).  
However, in the absence of any medical evidence of current 
symptomatology, there is not such a state of equipoise of the 
negative evidence with the positive evidence so as to warrant 
a 10 percent evaluation for duodenal ulcer disease or 
otherwise permit a more favorable determination than that set 
forth in this decision.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
service-connected pulmonary tuberculosis, with residuals, 
right thoracotomy and chronic bronchitis is not warranted.  
Entitlement to an increased (compensable) evaluation for 
service-connected duodenal ulcer is not warranted.  To this 
extent, the appeal is denied.

Entitlement to a 20 percent evaluation for service-connected 
lumbar strain is warranted.  To this extent, the appeal is 
granted.  


REMAND

The veteran contends that, although he was not formally 
stationed in Vietnam, he served in Vietnam on temporary duty 
(TDY) and was, in fact, exposed to Agent Orange.  The veteran 
contends that his receipt of the Vietnam Service Medal (VSM) 
and Republic of Vietnam Campaign Medal (RVCM), shown on his 
DD214, reflects such service.  The Board notes that Air Force 
regulations reflect that the RVCM may be awarded for combat 
support outside the geographical limits of Vietnam.  AFR 900-
48.  However, it appears that Air Force Regulations require 
30 consecutive days or 60 nonconsecutive days of service in 
Vietnam or the contiguous waters in order to qualify for the 
VSM.  AFR 900-48.  The Board further notes that the veteran's 
award of the VSM is reflected on his service personnel 
records as well as on the DD214, although there is no 
reference in the veteran's personnel and administrative 
records or in his service medical records to duties or 
illness in Vietnam.  

The Board further notes that the RO wrote to the United 
States Armed Services Center for Research of Unit Records 
(USASCRUR) (formerly the United States Army and Joint 
Services Environmental Support Group (ESG)) in January 1998 
to request verification of the veteran's TDY service in 
Vietnam.  However, no response to that request appears in the 
claims file.  The RO should again request that information, 
and, additionally, should request that the service department 
provide any information it may have regarding verification of 
the veteran's claim that he served in Vietnam on temporary 
duty assignments.  Further factual development is required 
before appellate review of the veteran's claim for service 
connection for lung cancer, including on the basis of 
exposure to Agent Orange, may be completed.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ask the veteran to 
provide any additional information he may 
have which would assist in verification 
of his claim that he served in Vietnam.  
In this regard, he should be asked to 
provide the dates of such duty, the names 
and locations of installations to which 
he was sent, and should be asked to 
identify the unit to which he was 
attached, to identify other units present 
an any installation while he was there, 
the purpose of the temporary duty, and he 
should indicate whether he was sent 
alone, or in a group, or whether he was 
attached to a group during the duty.  

2.  The RO should again request that 
USCACRUR determine whether it has any 
information available which might assist 
in verifying the veteran's claim that he 
served on temporary duty in Vietnam.  The 
RO should provide USACRUR with a summary 
of the veteran's contentions and 
information as to when he may have been 
on temporary duty in Vietnam.  

3.  The RO should ask the Air Force 
Military Personnel Center (AFMPC/DPMASA), 
Randolph Air Force Base, TX  78150-6001, 
or any other appropriate activity within 
the Air Force, to provide information as 
to how it was determined that the veteran 
qualified for the VSM and RVCM, and to 
determine whether the service department 
has any available information which would 
assist in verifying the veteran's claim 
that he served temporarily in Vietnam 
even though not officially stationed 
there.  In particular, the RO should ask 
whether there are any daily or other 
reports similar to Morning Reports used 
in the other services (but discontinued 
by the Air Force in 1964) to reflect 
daily personnel actions or personnel duty 
stations, or whether there would be 
records of the veteran's transportation 
on temporary duty assignments.  

4.  After completion of the above actions 
and any additional development deemed 
necessary by the RO, the RO should review 
the expanded record and determine whether 
the veteran's claim of entitlement to 
service connection for carcinoma of the 
lung can be granted.  The RO's review 
should include consideration of all 
applicable laws and regulations, 
including those applicable to secondary 
service connection claims and claims 
based on exposure to herbicide agents.  
If the decision remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case.  The veteran and his 
representative should then be given an 
opportunity to respond.  The case should 
then be returned to the Board for 
appellate review. 

The purpose of this remand is to ensure a complete record for 
appellate review.  The Board intimates no opinion as to the 
eventual determination to be made.  The veteran is free to 
submit additional evidence in support of his claim. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 



